Case 5:20-cv-10818-JEL-EAS ECF No. 15, PageID.123 Filed 01/25/21 Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Sanovo Engineering USA, Inc.,

                         Plaintiff,      Case No. 20-10818

v.                                       Judith E. Levy
                                         United States District Judge
Shimon Tavdidishvili et al.,
                                         Mag. Judge Elizabeth A.
                         Defendants.     Stafford

________________________________/


     ORDER DENYING PLAINTIFF’S MOTION FOR DEFAULT
          JUDGMENT AS TO ALL DEFENDANTS [11]

      Before the Court is Plaintiff Sanovo Engineering USA, Inc.’s motion

for default judgment as to Defendants Shimon Tavdidishvili and DDS

Conveyor, Inc. (ECF No. 11.) For the reasons set forth below, Plaintiff’s

motion for default judgment is denied without prejudice.

      Plaintiff filed a complaint against Defendants on March 30, 2020,

seeking confirmation of the arbitration award following the parties’

participation in a February 12, 2020 arbitration hearing as well as entry

of judgment. (ECF No. 1.) Defendants were served on July 6, 2020. (ECF

Nos. 4, 5.) Plaintiff filed a request for the Clerk of Court’s entry of default
Case 5:20-cv-10818-JEL-EAS ECF No. 15, PageID.124 Filed 01/25/21 Page 2 of 4




on August 13, 2020. (ECF No. 6.) The Clerk of Court entered defaults

against all Defendants for failure to plead or otherwise defend on August

14, 2020. (ECF Nos. 7, 8.) Plaintiff submitted a certificate of service by

first class mail of a copy of the Clerk’s entry of default on both Defendants

on August 17, 2020. (ECF Nos. 9, 10.)

     Plaintiff filed this motion for default judgment on September 18,

2020. (ECF No. 11.) On November 5, 2020, a hearing was held by video

conference and oral argument was heard regarding Plaintiff’s motion for

default judgment. (ECF No. 13.) At the hearing, the Court found that

Plaintiff’s complaint upon which the motion for default judgment was

based contained insufficient allegations to demonstrate the Court had

subject matter jurisdiction as pleaded. The Court permitted Plaintiff to

file an amended complaint, which Plaintiff subsequently filed on

November 11, 2020. (ECF No. 14.)

     Because Defendants have never made an appearance, and

Plaintiff’s first amended complaint does not assert a new claim for relief

against either Defendant, Plaintiff is not required to serve Defendants

with the first amended complaint. Fed. R. Civ. P. 5(a)(2); see Lucas v.

DeSilva Auto. Servs., No. 1: 16-CV-790-MRB-SKB, 2018 WL 1558866, at

                                     2
Case 5:20-cv-10818-JEL-EAS ECF No. 15, PageID.125 Filed 01/25/21 Page 3 of 4




*4 (S.D. Ohio Mar. 31, 2018). Plaintiff’s first amended complaint became

operative upon filing. However, because the Clerk’s prior entry of default

as to Defendants was issued on the basis of the original, now inoperative

complaint, the Court cannot enter default judgment against Defendants

unless Plaintiff moves for default based on the first amended complaint.

See Bituminous Cas. Corp. v. Tindle Enterprises, Inc., No. 07-1158 B,

2009 WL 2843375, at *4 (W.D. Tenn. Aug. 31, 2009) (“A motion for default

judgment based on an entry of default on an earlier complaint becomes

moot once the amended complaint is filed.”). Accordingly, Plaintiff’s

motion for default judgment is denied without prejudice to seek entry of

default and move for default judgment based on the operative pleading.

     For the reasons set forth above, the Court DENIES Plaintiff’s

motion for default judgment without prejudice.

     IT IS SO ORDERED.

Dated: January 25, 2021                  s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                                     3
Case 5:20-cv-10818-JEL-EAS ECF No. 15, PageID.126 Filed 01/25/21 Page 4 of 4




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 25, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     4
